Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim filed by the Illinois Central Railroad Company on account of the failure of the State to pay claimant the sum of $7,500.00, according to the terms and conditions of a certain opinion and order of the Illinois Commerce Commission of the State of Illinois. It appears to this court that the matter has been fully adjudicated by the said Commission, and it further appears that the defendant, by its Attorney General, comes into this court on his own motion and admits that said demand is justified; that said sum should be paid the claimant. Now therefore it is considered by this court that said claim be allowed and it is recommended that the claimant be allowed the sum of $7,500.00.